 
EXHIBIT 10.1

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 30, 2007, by and between American Telecom Services, Inc., (the
“Company”), and each purchaser of securities of the Company pursuant to a
Subscription Agreement (as defined below) (each a “Purchaser” and collectively,
the “Purchasers”), a list of which is attached hereto as Annex A. This Agreement
is made pursuant to Subscription Agreements by and between the Company and each
Purchaser (the “Subscription Agreement”), submitted in accordance with and
subject to the terms and conditions described in the Subscription Agreement,
including all documents incorporated by reference therein and all attachments,
schedules and exhibits thereto, relating to the offering (the “Offering”) by the
Company (i) of its 8% Series A Cumulative Convertible Preferred Stock, par value
$0.001 per share (the “Preferred Stock”) and (ii) warrants (each a “Warrant” and
collectively the “Warrants”) to purchase shares of the Company’s common stock,
par value $0.001 (the “Common Stock”). The Conversion Shares and the Warrant
Shares have the registration rights as set forth herein.
 
The Company and the Purchasers hereby agree as follows:
 
1. Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Certificate of
Designation (as defined below). As used in this Agreement, the following terms
shall have the following meanings:
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Certificate of Designation” means the Certificate of Designation heretofore
filed by the Company with the Secretary of State of the State of Delaware
setting forth the designations and the powers, preferences and rights, and the
qualifications, limitations and restrictions, of the Preferred Stock.
 
“Closing Date” shall mean the initial closing of the Offering.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” shall have the meaning set forth in the preamble.
 
“Company” shall have the meaning set forth in the preamble.
 
“Conversion Shares” means shares of Common Stock issuable upon conversion of the
Preferred Stock, including any such shares issued in respect of accumulated but
unpaid dividends on the Preferred Stock.
 
“Effective Date” shall mean the date on which the Shelf Registration Statement
shall have been declared effective by the Commission.
 
“Effectiveness Period” shall have the meaning set forth in Section 2(a).
 

--------------------------------------------------------------------------------


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” shall mean no later than sixty (60) days after the Closing Date.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities (including any permitted assignee).
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c). 
 
“Lockup Commencement Date” means the Effective Date.
 
“Lockup Period” means the period commencing on the Lockup Commencement Date and
ending at the Lockup Termination Time.
 
“Lockup Termination Time” means 4:00 pm, New York City time, on the 90th day
following the Lockup Commencement Date.
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Offering” shall have the meaning set forth in the preamble.
 
“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
“Piggyback Registration” shall have the meaning set forth in Section 2(b).
 
“Placement Agent” shall mean Northeast Securities, Inc.
 
“Placement Agent’s Warrants” shall mean those warrants issuable to the Placement
Agent in connection with the Offering.
 
“Preferred Stock” shall have the meaning set forth in the preamble.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
-2-

--------------------------------------------------------------------------------


“Purchaser” shall have the meaning set forth in the preamble.
 
“Registrable Securities” means (i) the Conversion Shares, (ii) the Warrant
Shares and (iii) any shares of Common Stock or other capital stock issued or
issuable upon any stock split, dividend or other distribution, recapitalization,
share exchange, anti-dilution adjustment or similar event with respect to the
foregoing or otherwise issuable in respect of the Preferred Stock and/or the
Warrants pursuant to any provisions of the Warrants and/or the Certificate of
Designation.
 
“Registration Statement” means any registration statement required to be filed
hereunder (which, at the Company's option, may be an existing registration
statement of the Company previously filed with the Commission, but not declared
effective), including (in each case) the Prospectus, amendments and supplements
to the registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in the registration statement.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shelf Registration Statement” shall have the meaning set forth in Section 2(a).
 
“Subscription Agreement” shall have the meaning set forth in the preamble.
 
“Underwritten Secondary Offering” shall have the meaning set forth in Section
2(c).
 
“Warrants” shall have the meaning set forth in the preamble.
 
“Warrant Shares” means all shares of Common Stock issuable upon exercise of the
Warrants and the Placement Agent’s Warrants, respectively.
 
2. Registration.
 
(a) Mandatory Registration. No later than the Filing Date, the Company shall
prepare and file with the Commission a Registration Statement covering the
resale of all of the Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415 (a “Shelf Registration Statement”). The
Shelf Registration Statement required hereunder shall be on Form S-1 or Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-1 or Form S-3, in which case the Shelf
Registration Statement shall be on another appropriate form in accordance
herewith). The Shelf Registration Statement required hereunder shall contain the
Plan of Distribution, attached hereto as Annex B (which may be modified to
respond to comments, if any, received by the Commission). The Company shall use
its best efforts to cause the Shelf Registration Statement to be declared
effective one hundred twenty (120) days following the Closing Date. The Company
shall use its best efforts to keep the Shelf Registration Statement continuously
effective under the Securities Act until the
 
-3-

--------------------------------------------------------------------------------


earlier date when all Registrable Securities (i) have been sold pursuant to the
Shelf Registration Statement or an exemption from the registration requirements
of the Securities Act and (ii) five (5) years from the Effective Date (the
“Effectiveness Period”). If the Shelf Registration Statement does not become
effective within 180 days following the Closing Date or, once it becomes
effective, such effectiveness is thereafter suspended at any time, the
Effectiveness Period shall be increased by the number of days during which the
Shelf Registration Statement is not effective. Other than Registrable Securities
held by a Holder, no other securities of the Company may be included in the
Shelf Registration Statement, without the prior written consent of Holders of a
majority in interest of Registrable Securities.
 
(b) Piggyback Registrations Rights. If the Company shall determine to prepare
and file with the Commission a Registration Statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities (other than on Form S-4 or Form S-8 or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans) (a “Piggyback
Registration”) at a time when no Shelf Registration Statement is effective
(whether during or after the Effectiveness Period), then the Company shall send
to each Holder a written notice of such determination at least twenty (20) days
prior to the filing of any such Registration Statement and shall include in such
Registration Statement all Registrable Securities; provided, however, that (i)
if, at any time after giving written notice of is intention to register any
securities and prior to the effective date of the Registration Statement filed
in connection with such Piggyback Registration, the Company determines for any
reason not to proceed with such Piggyback Registration, the Company will be
relieved of its obligation to register any Registrable Securities in connection
with such Piggyback Registration and (ii) in case of a determination by the
Company to delay such Piggyback Registration, the Company will be permitted to
delay the registration of Registrable Securities for the same period as the
delay in registering the other securities to be registered in such Piggyback
Registration. If the Piggyback Registration involves an underwritten offering of
securities and the underwriters advise the Company in writing (with a copy to
each Holder of Registrable Securities who has requested to the inclusion of such
securities in such offering) that, in its opinion, the amount of Registrable
Securities requested to be included in such Piggyback Registration would
materially adversely affect such offering, or the timing thereof, then the
Company will include in such registration, to the extent of the amount and class
which the Company is so advised can be sold without such material adverse effect
in such offering: First, all securities proposed to be sold by the Company for
its own account; second, the Registrable Securities requested to be included in
such registration pursuant to this Section 2(b) and all other securities being
registered pursuant to the exercise of contractual rights comparable to the
rights granted in this Section 2(b), pro rata based on the estimated gross
proceeds from the sale thereof; and third all other securities requested to be
included in such registration. Each Holder of Registrable Securities shall be
entitled to have its Registrable Securities included in an unlimited number of
Piggyback Registrations pursuant to this Section 2(b).


(c) If the Holders of Registrable Securities notify the Company that they intend
to effect an underwritten offering of Registrable Securities pursuant to the
Shelf Registration Statement (an “Underwritten Secondary Offering”), the Company
shall not file or
 
-4-

--------------------------------------------------------------------------------


cause to be effected any other registration of any of its equity securities or
securities convertible or exchangeable into or exercisable for its equity
securities under the Securities Act (except on Form S-8 or any successor form),
whether on its own behalf or at the request of any holder or holders of such
securities, until a period of 90 days has elapsed from the commencement of such
underwritten offering.


3. Registration Procedures. Whenever required under Section 2 to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as practicable:

 
(a)  Not less than five (5) business days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish to each Holder, a draft of the Registration Statement, or any
related Prospectus or any amendment or supplement thereto.
 
(b)  (i) Use its best efforts to prepare and file with the Commission such
amendments, including post-effective amendments, to the Registration Statement
and the Prospectus used in connection therewith continuously effective during
the applicable offering period (and, in the case of the Shelf Registration
Statement as may be necessary to keep the Registration Statement continuously
effective as to the applicable Registrable Securities during the Effectiveness
Period); (ii) use its best efforts to cause the related Prospectus to be amended
or supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond to any comments
received from the Commission with respect to the Registration Statement or any
amendment thereto.
 
(c)  Notify as promptly as reasonably possible, but no later than one (1)
business day, each Holder of Registrable Securities included in the Registration
Statement: (i) (A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement has been filed, provided
such Holder has previously requested in writing to receive notice of such
filing; (B) when the Commission notifies the Company whether there will be a
“review” of the Registration Statement and whenever the Commission comments in
writing on the Registration Statement, provided such Holder has previously
requested in writing to receive notice of such notification (and the Company
shall upon written request from any Holder, provide to such Holder, true and
complete copies of such comments and all written responses thereto, subject, if
appropriate, to the execution by such Holder of a confidentiality agreement in
form acceptable to the Company); and (C) when the Registration Statement or any
post-effective amendment has become effective; (ii) of any request by the
Commission or any other Federal or state governmental authority during the
period of effectiveness of the Registration Statement for amendments or
supplements to the Registration Statement or Prospectus or for additional
information; (iii) of the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation of any Proceeding for such purpose; and (v)
of the occurrence of any event or passage of time that makes the financial
statements included in the Registration Statement ineligible for inclusion
therein or any statement made in
 
-5-

--------------------------------------------------------------------------------


the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d)  Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of the Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
(e)  Promptly deliver to each Holder no later than five (5) business days after
the Effective Date, without charge, two (2) copies of the Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto (and, upon the request of the Holder such additional copies
as such Persons may reasonably request in connection with resales by the Holder
of Registrable Securities). The Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by the Holder in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto, except after the giving of
any notice pursuant to Section 3(c).
 
(f)  Prior to any resale of Registrable Securities by a Holder, use its best
efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from the
registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or Blue Sky laws of the State of New York and
such additional jurisdictions within the United States as such Holder may
reasonably request, to use its best efforts to keep such registration or
qualification (or exemption therefrom) effective during the applicable offering
period (or, in the case of the Shelf Registration Statement, during the
Effectiveness Period) and to use its best efforts to do any and all other acts
or things reasonably necessary to enable the disposition in such jurisdictions
of the Registrable Securities covered by the Registration Statement; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified, subject the
Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.
 
(g)  Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, use its best efforts to prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
-6-

--------------------------------------------------------------------------------


(h)  Use its best efforts to comply with all applicable rules and regulations of
the Commission relating to the registration of the Registrable Securities
pursuant to the Registration Statement or otherwise.
 
(i)  The Company shall either (a) use its best efforts to cause all the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (b) use its
best efforts to secure designation and quotation of all the Registrable
Securities covered by the Registration Statement on the Nasdaq National Market
or the Nasdaq SmallCap Market, or, (c) if the Company is unsuccessful in
satisfying the preceding clauses (a) or (b), the Company shall use its best
efforts to secure the inclusion for quotation on The American Stock Exchange,
Inc. or if it is unable to, to use best efforts to provide for the Registrable
Securities to trade on the OTC Bulletin Board, without limiting the generality
of the foregoing, to use best efforts to secure at least two (2) market makers
to register with the National Association of Securities Dealers, Inc. (“NASD”)
as such with respect to such Registrable Securities. The Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 3(h).
 
(j)  The Company covenants that it shall file the reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder so long as the Holder owns any
Registrable Securities, but in no event longer than two (2) years; provided,
however, the Company may delay any such filing but only pursuant to Rule 12b-25
under the Exchange Act, and the Company shall take such further reasonable
action as the Holder may reasonably request (including, without limitation,
promptly obtaining any required legal opinions from Company counsel necessary to
effect the sale of Registrable Securities under Rule 144 and paying the related
fees and expenses of such counsel), all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by
(a) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the Commission.
Upon the request of any Holder of Registrable Securities, the Company will
deliver to such Holder a written statement as to whether it has complied with
such requirements.
 
(k)  In the event of any underwritten or agented offering, enter into and
perform the Company’s obligations under an underwriting or agency agreement
(including indemnification and contribution obligations of underwriters or
agents), in usual and customary form, with the managing underwriter or
underwriters of or agents for such offering. The Company shall also cooperate
with the selling Holders and the underwriters or placement agent for such
offering in the marketing of the Registrable Securities, including making
available the Company’s officers, accountants, counsel, premises, books and
records for such purpose, but the Company shall not be required to incur any
material out-of-pocket expense pursuant to this sentence.
 
(l)  Make available for inspection by any selling Holder, any underwriter or
placement agent participating in such offering and the representatives of such
selling Holder and underwriter or placement agent (but not more than one firm of
counsel to such selling Holders),
 
-7-

--------------------------------------------------------------------------------


all financial and other information as shall be reasonably requested by them,
and provide the selling Holder, any underwriter or placement agent participating
in such offering and the representatives of such selling Holder and underwriter
or placement agent the opportunity to discuss the business affairs of the
Company with its principal executives and independent public accountants who
have certified the audited financial statements included in such registration
statement, in each case all as necessary to enable them to exercise their due
diligence responsibility under the Securities Act; provided, however, that
information that the Company determines, in good faith, to be confidential and
which the Company advises such Person in writing, is confidential shall not be
disclosed unless such Person signs a confidentiality agreement reasonably
satisfactory to the Company or the related selling Holder of Registrable
Securities agrees to be responsible for such Person’s breach of confidentiality
on terms reasonably satisfactory to the Company.
 
(m)  If so requested by a majority in interest of the selling Holders, use the
Company’s best efforts to obtain a so-called “comfort letter” from its
independent public accountants, and legal opinions of counsel to the Company
addressed to the selling Holders, in customary form and covering such matters of
the type customarily covered by such letters, and in a form that shall be
reasonably satisfactory to the selling Holders. The Company shall furnish to
each selling Holder a signed counterpart of any such comfort letter or legal
opinion. Delivery of any such opinion or comfort letter shall be subject to the
recipient furnishing such written representations or acknowledgements as are
customarily provided by selling shareholders who receive such comfort letters or
opinions.
 
(n)  Take such other actions as are reasonably required in order to expedite or
facilitate the disposition of Registrable Securities included in each such
registration.
 
4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement, other discounts and commissions with respect to the sale of any
Registrable Securities by the Holders. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with the Trading Market on which the Common Stock
is then listed for trading, and (B) in compliance with applicable state
securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of (A) counsel for the Company and (B) one counsel for
the selling Holders, (v) Securities Act liability insurance, if the Company so
desires such insurance, and (vi) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement.
 
5. Indemnification.
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Holder, the
officers,
 
-8-

--------------------------------------------------------------------------------


directors, agents and employees of it, each Person who controls the Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses (including the cost
(including without limitation, reasonable attorneys’ fees) and expenses relating
to an Indemnified Party’s actions to enforce the provisions of this Section 5)
(collectively, “Losses”), as incurred, to the extent arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose), (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 7(a), (3) the failure of the Holder to
deliver a prospectus prior to the confirmation of a sale, or (4) caused by
actions of or due to statements provided by the Holder’s broker, underwriter or
other adviser engaged by Holder. The Company shall notify the Holders promptly
of the institution, threat or assertion of any Proceeding of which the Company
is aware in connection with the transactions contemplated by this Agreement.


(b) Indemnification by Holder. The Holder shall indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading to the extent, but only to the extent, that
(1) such untrue statement or omission is contained in any information so
furnished in writing by or on behalf of such Holder to the Company specifically
for inclusion in the Registration Statement or such Prospectus or (2) in the
case of an occurrence of an event of the type specified in Section 3(c)(ii)-(v),
the use by such Holder of an outdated or defective Prospectus after the Company
has notified such Holder in writing that the Prospectus is outdated or defective
and prior to the receipt by such Holder of the Advice contemplated in
Section 7(a).
 
-9-

--------------------------------------------------------------------------------


(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that such failure shall have
materially prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of one separate counsel for all Indemnified
Parties in any matters related on a factual basis shall be at the expense of the
Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding affected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred no later than ten
(10) business days of written notice thereof to the Indemnifying Party.
 
(d) Contribution. If a claim for indemnification under Section 5(a) or Section
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or
 
-10-

--------------------------------------------------------------------------------


alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
6. Lock-Up Agreements.
 
The Company hereby covenants and agrees that it shall, no later than the
Effective Date, cause each of its officers and directors (and each Person that
beneficially owns 5% or more of the outstanding Common Stock of the Company, to
the extent that such Person is an Affiliate of any such officer or director)
(collectively, the “Insiders”) to enter into a “lock-up letter” (a “Lockup
Letter”) pursuant to which each such Insider shall undertake not to offer to
sell, contract to sell, or otherwise sell or dispose of (collectively, a
“Disposition”) any shares of Common Stock during the Lockup Period; provided,
however, notwithstanding the foregoing, during the Lockup Period, the Insiders
(on a collective basis) shall be permitted to effect Dispositions involving up
to an aggregate of two percent (2%) of the number of shares of Common Stock
issued and outstanding on the Lockup Commencement Date, and the Lockup Letter
shall contain language to this effect. Each Lockup Letter shall be for the
benefit of the Purchasers and the Purchasers shall be deemed to be third-party
beneficiaries of each Lockup Letter.


7. Miscellaneous.
 
(a) Discontinued Disposition. The Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each Holder of
the then outstanding Registrable Securities.
 
(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the Trading Day following the date of
delivery to the courier service, if sent by nationally recognized overnight
courier service, (ii) the third Trading Day
 
-11-

--------------------------------------------------------------------------------


following the date of mailing, if sent by first-class, registered or certified
mail, postage prepaid, (iii) the Trading Day following transmission by
electronic mail with receipt confirmed or acknowledged, or (iv) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be delivered and addressed as set
forth in the Subscription Agreement or to such other address as shall be
designated in writing from time to time by a party hereto.
 
(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of the Holder. Any Holder may assign its rights under
this Agreement in whole or in part to any transferee of any Registrable
Securities held by such Holder.
 
(e) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to the
conflicts of laws principles thereof. The parties hereto hereby irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement shall be brought solely in a federal or state court
located in the City, County and State of New York. By its execution hereof, the
parties hereby covenant and irrevocably submit to the in personam jurisdiction
of the federal and state courts located in the City, County and State of New
York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York City. The parties hereto waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of its
reasonable counsel fees and disbursements.
 
(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
-12-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and each of the Purchasers have become parties
to this Registration Rights Agreement as of the date first written above by
execution of the applicable omnibus signature pages attached to the Subscription
Agreements.
 

 
 
 
 
 
 
 
 
 


 
-13-

--------------------------------------------------------------------------------


ANNEX A
 
List of Purchasers


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------


ANNEX B
 
Plan of Distribution




The Holders of Registrable Securities and any of their pledgees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling Holders may use any one or more of the following
methods when selling shares:
 

·  
ordinary brokerage transactions and transactions in which the broker/dealer
solicits purchasers;

 

·  
block trades in which the broker/dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

·  
purchases by a broker/dealer as principal and resale by the broker/dealer for
its account;

 

·  
an exchange distribution in accordance with the Rules of the applicable
exchange;

 

·  
privately negotiated transactions;

 

·  
settlement of short sales;

 

·  
broker/dealers may agree with the selling Holders to sell a specified number of
such shares at a stipulated price per share;

 

·  
a combination of any such methods of sale; and

 

·  
any other method permitted pursuant to applicable law.

 
The selling Holders may also sell shares under Rule 144 under the Securities
Act, if available, rather than pursuant to the Shelf Registration Statement.
 
Broker/dealers engaged by the selling Holders may arrange for other
brokers/dealers to participate in sales. Broker/dealers may receive commissions
from the selling Holders (or, if any broker/dealer acts as agent for the
purchaser of shares, from the purchaser) in amounts to be negotiated. The
selling Holders do not expect these commissions to exceed what is customary in
the types of transactions involved.
 
The selling Holders may from time to time pledge or grant a security interest in
some or all of the Registrable Securities owned by them and, if they default in
the performance of their
 

--------------------------------------------------------------------------------


secured obligations, the pledgees or secured parties may offer and sell the
Registrable Securities from time to time under the Shelf Registration Statement,
or under an amendment to the Prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933 amending the list of selling Holders to
include the pledgee, transferee or other successors in interest as selling
Holders thereunder.
 


 


 


 

